Per Curiam.
This cause having, heretofore been submitted- to the Court upon the transcript of the record of the- decree herein, and briefs and arguments of. counsel for the respective parties, and the record having been seen ánd inspected,- and the Court being- now advised • of its j'udgment'tq be given in the premises, it seems to the-Court *61that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the Court that the said decree of the Circuit Court be, and the same is hereby, affirmed.
All concur.